 

 

Case 5:19-cv-00124-C Document 26 Filed 12/30/19 Page 1of18 PagelD 88

FIDEL SALAZAR,

Institutional ID No. 1506617,

SID No. 3924280

Plaintiff,

U.T.M.B. C.M.C., et al.,

Defendants.

IN THE UNITED STATES DISTRICT COURT

FOR THE NORTHERN DISTRICT OF TEXAS CLERK US pistRicl EQURT
LUBBOCK DIVISION NORTHERN DIS 0

QUIS DEC 30 PH 5: 24

CIVIL ACTION NO. %:19-CV-124-BO

C2 622 62 DD

QUESTIONNATRE AND DECLARATION

 

On this date Plaintiff, under penalty of perjury, provides the following

answers and information as required by the Court.

I. Questionnaire

1. In your Complaint, you name as a Defendant U.T.M.B. Correctional

Managed Care (UTMB). You allege that UTMB's "protocol that is currently

implamented [sic] to treat Hep. C presents deliberate indifference to

plaintiff."

Specifically describe the treatment policy implemented by

UIMB that you contend violates your constitutional rights.

Describe, including specific facts and details, how your
constitutional rights have been violated by the policy.

ey ose
List the date(s) on which you allege your constitutional rights

have been violated by the policy.

Name the individual(s) you believe are responsible for implementing

the policy.

Specifically describe how you have been harmed by the alleged
policy.

 

 

v TV
DEPUTY cue GD
 

 

Case 5:19-cv-00124-C Document 26 Filed 12/30/19 Page 2of18 PagelD 89

2. In your Complaint, you assert that Defendants have "refus[ed] to
provide [you] w/ the Hep C treatment/cure." You contend that you

"will likely suffer irreparable harm if not treated immediatly."

a. List the treatment you believe Defendants should provide but

have not.

b. Have you requested the treatment listed in 2.a. above from

Defendants? Answer "yes" or "no."

c. If your answer to question 2.b. above is "yes," list (1) the
date(s) on which you requested the treatment, (2) the name
of the individual from whom you requested the treatment, and

(3) that individual's corresponding reaction to your request.

d. Explain why you believe you are a candidate for the treatment

listed in question 2.a. above.

, : if oy ay
Rae ge Ben S

e- you allege that "[t]he longer Plaintiff goes w/out treatment
his liver is scarring more and more." Specifically explain
how you know your liver is being scarred without the specific

treatment listed in question 2.a. above.

f. Have Defendants stated why you were denied the treatment listed
in question 2.a. above? Answer "yes" or "no." If your answer

Li

is "yes," state why you were denied the treatment.
g- Describe what, if any, treatment Defendants have provided for

your condition. .

_
3. Inyour complaint, you name Micheal Parmer, Formby Unit Medical Super-

visor, as a Defendant.

a. Have you named Micheal Parmer as a defendant solely because

of his status as a supervisor over the Formby Unit Medical

2AG@

 

 
 

 

Case 5:19-cv-00124-C Document 26 Filed 12/30/19 Page 3o0f18 PagelD 90

Department? Answer "yes" or "no."

b. Are you claiming that Micheal Parmer personally participated in

the alleged violation of civil rights? Answer "yes" or "no."

i. If your answer is "yes," specifically describe all facts
forming the basis of your claim that Micheal Parmer
personally participated in the alleged violation of your

constitutional rights.

ii. List the date(s) on which Micheal Parmer violated your

constitutional rights, as described in 3.b.i. above.

iii. How have you been harmed by Micheal Parmer's alleged
actions? /
ead ow Lag

\

Cc. You sue Micheal Parmer in his individual and official capacities.

i. List all facts forming the basis of your claim against

Parmer in his individual capacity.

ii. List all facts forming the basis of your claim against

Parmer in his official capacity.

4. In your Complaint you also name as a Defendant Formby Unit Provider
Melonie Sandoval. You allege that Melonie Sandoval has "denied Hep. C

treatment/cure."

a. Describe, including specific facts and details, how Melonie Sandoval
violated your constitutional rights.
b. List the date(s) and location on which Sandoval violated your

constitutional rights.

c. Specifically describe how you were harmed by Melonie Sandoval's

alleged actions.

 

3G

 

 
 

 

Case 5:19-cv-00124-C Document 26 Filed 12/30/19 Page4of18 PagelD 91

d. You sue Melonie Sandoval in her individual and official capacities.

i. List all facts forming the basis of your claim against

Sandoval in her individual capacity.

ii. List all facts forming the basis of your claim against
Sandoval in her official capacity.
EAA & “ 3 “A “e

5. You name "unknown defendants" in your Complaint.
a- For each unnamed defendant, answer the following:
i. Place of employment:

ii. Name, or identifying characteristics (gender, physical

description):

iii. Specifically describe how the individual violated your

constitutional rights.

iv. Date(s) on which the individual violated your constitutional

rights.

Vv. Specifically describe how you were harmed by the alleged
constitutional violations.
r <4 as i’ a

b. You sue the "unknown defendants" in their individual and official

Se

Capacities. For each defendant, answer the following:

i. List all facts forming the basis of your claim against

Defendant in his/her individual capacity.

ii. List all facts forming the basis of your claim against

Defendant in his/her official capacity.

6. the authenticated records show that you were first diagnosed with

Hepatitis C in 1997. Do you agree? Answer "yes" or "no." If your answer

0G

ey

 

 
 

Case 5:19-cv-00124-C Document 26 Filed 12/30/19 Page5of18 PagelD 92

is "no," list the approximate date you were first diagnosed with

Hepatitus C.

7. The authenticated records show that on September 13, 2017, March 7,
and August 9, 2018, and February 19, 2019, chronic care medical personnel
performed comprehensive testing, including blood work. The records
indicate that officials have not referred you for antiviral medication
treatment because your Aspartate Aminotransferase to Platelet Ratio

(APRIL) score is low.

a. Do you agree that chronic care medical staff tested and evaluated

your APRI scores on the above listed dates? Answer "yes" or "no."

b. Do you agree that staff explained to you on the dates listed
above that you would not be referred for antiviral medication

treatment due to your APRI scores? Anser "yes" or "no."

c. Specifically describe what the chronic care medical personnel

have explained to you during these visits.

8. These records indicate you were scheduled to undergo additional
Hepatitus C testing and have another follow up with a chronic care

physician in August 2019.

a. Did staff in the chronic care clinic recently perform Hepatitus
testing? Answer "yes" or "no." If your answer is "yes," List

the specific date. _

b. If your answer to 8.a. above is "yes," what was the outcome

of the visit?

c. What did the chronic care medical professional tell you during

the visit?

9. Your address on file with Court reflects that you are currently housed

at the TDCJ Lynaugh unit. List the approximate date on which you were

5 OX

 
 

 

Case 5:19-cv-00124-C Document 26 Filed 12/30/19 Page 6of18 PagelD 93

transferred from the Formby Unit.

II. Declaration

I, Fidel Salazar, declare under penalty of perjury that the foregoing answers
are true and correct, and I certify that a true and correct copy of my answers

to the Questionnaire has been forwarded to the United States Distrceit Clerk,

Lubbock Division, Lubbock, Texas. pg. “Za nSasarc s+, 5d- L&

12/24/14 Bw) EO

Date CF idel Salazar

 

 

 
A ras heels Giaihcle (" eee See Oe qe teal et eee

Ho none hi VU; Olales Sout month Henkel or

nae Resp pin AN M0 Sere C Parte Malaccan Crease = |.

O“\ate\ e+ ay.) +o Predict e_trecerce Lai hss alovrg
onl cael CK Weve: ut il ovr lane olalualteyy Ce Possible. ttacdment
Cyne NA Sraince losborce, Ue Vieges OCU re | nealh wean tachcate. Youcea
not mec. a Cesffanrt warmwment Oecd nent WelhHoe_ NeedMedicat S.
Nout APRIL Se ate vas tested oy MS ttl Ve Sakh itas O34 dich
1S dees Not Pe cw eventing atl Jtuesh Ke” Thre. Se 2 a IAG He .
12a

APQx. => Se hstoler mine, © 1 lacie | \ [- 1

lect ISS IF) Coy Vaven a of
Prawaltng Skuvdacct bot Qaeda.

The fi ho Of not Uncteediag buerbiols)cs rr g-d Foro Se A ot other
Or etn sof aleler Mini thre Ste SthewIe_ ot Moros erewehesis rel VOINIAG 2xe| -
USiv YM On AP 2X Scot e Do clodtes te puine- Wnvcel ¢ ot le Ga. iv Col revord tere a Hokil-

ns eda of Cale.
Liver ly PEM} aU Uhece Pterticbar fame acprall seuP le of Ide t Akscte_arel
oles Oo Vt ogiag| ocSelsnnant,
bh. 4? Aste Phadolel Peto Index) i usiAgd a blacks Seam Pla, atctia clerived
eins Nine level ofa cethin enzyme, Wye. od, aS fait tate amincthansy
tase CST ") Cunt combating toteé 4 usual amcut of AST inl loud
oof cally Per sevy ant(2)Me_wumloecr of Platelets the atlecte

Pe (S4xSS bla xl.

c. FL Rs LSING bled anoPle, tat oO ctevivect ustngthe lve | of hee -2nz~
Ned We blead oe anne AIO WINE awy AbWanss ease Lv", aS wel]
Os P\cte\ \e+ Cou arct We PSS AGe..

al. Ptatscan) ate. col! Lol \WecSewairc In OL WN OS AW ey Stent classhaoethy,
Ch AMGG eS A Satielal-cenkimetet mass df Mel HsSc je.

The lacy Aistesarclins Waele wclent AiaGnoseS oof al Phes'S
ot StaniQeanst nelatwic. FosiSin making Weatment clecu'sSionS | gli
c e\eeers\evr rote Qeive lg 3 dlenrchicl of Gaim.

VWs e. och in Loosing We cel men €CyrdStens © CdS} CothofHhano
Mt codm zest iW Cow vers oa Of Wie (euailing trvadalrl of cate...

 

ho Ro) MON (rf Leek lina te (eMuwve_ OP? LOPT} ae —COuMrSel NG ext Hoy
Oas\ti IVa. Rediards and riety ot Cave actc& Le lOCcwTd s WAY, fe_-
ted bs aankraind c Aner machaa ti md Oxatet cole.

yee olamada_' Ara etgalions ot Hire { Oroviathene Sterelarcl Ol Care. *

nc fol CM MWyeck clenieS mee af? ProPh take. arc] Medically Nec —
essay Aree RAAT Aelita Necchmant fic me Hebe. ad fod Sslecf
W\ Cant ave mbar ote, ewe ling Steward of C YL Only.

M\ of Moe aheve. is based Lhon labrmctcn anc helkel)
PgA of IL

 

 
 

 

neha phn teh Painae| ALY

Col Pont ley o\ gh hors. oh BSA, lees

set Ho fh cA N Cette HL Pn G ie the”

Asease Ee Oat 4 PalBon . Marabran HL Scole_telies at
aed: Cw ie ih Ko inte acceastt MICT aver though ~ LACT
ra Plreclownedely i: Meoo\vet ard rt alloverde f <i ko

ks \~ AT Sabte Kaci eowicator cl lier vat tan pf than

<S\. tA cll Mess (eGo (ov? APRA = Mo alse , rbouYre _

Met p, SL Votpesssn0 Cs —
TR et pe i oh LER ick

\ oon her Wo Lottie DAK 4) relic a / Aras 1 Wo agatha

NW Direct Hing dt UNE feel lates c\I ossouWwe [KY [cerfed \cM/
(aM Ne xr) nv loner A os UWlot diese Pee) Ards Hho
\ess Woo LO Goole. Pting meen dangelootm trayto for

p
DEE TL a eC lye Er lel: belely centecltis_ Neu Arar

        

td ede, Koge adwinisHabe C
Ane (> wealurd ated ¢ ‘Cale th ale iS 3 Pocewweteh:
Ma CDC boy Aoudh On mf Ble P2. <N\0eG/Q_ he

eS Mack od Ca Hellooe those Nec oumerclcbions.
Vireo o€ mt meclica | eel llig Dic Coass Ode rie a

AD LY es a Modena) teaser, and 15 lozer feconm
DelSen aS MK AICMrad luS a AKngnoxé. oe Hey ‘Shots
Lo| \ Woe dD Pack hetag dot Vic cet OLINCY\ lov-ty. CWC. 2

Twit Cendinuete suler LO loud Moe Nad OA ined
Wolecok Orls opah hk oneto mMoritt m4 Co ~
mer CS wlemrgac pe espana ot Qule.

(heticte o\ a ela od Ni ig bors of Ot ote ee Lies

we\ 7. eed ude AE We Hae oP pe i”

ee Ue Vessel
Ad enNing W Nagkmgat cl \aNVe. aAduanc O Mae se as ma
sa CSiWo5e al ran A Le write CuK ec ol ProlongeS mt
OL cng ble LC wt AeINCGSS ACV and al reas the NWa~
Orvesion Vue aiscase. te acc.llekele Sodwcdtit Pesents
Ch Ales ri wlorrhess W2fectocelluar Calainoma,z ce ath be.

TVhawe. ak cd one MLC.
pg Zoye
 

lb. Mesasiloes apply clowns dacrilt eco ob varsecbed ht lo he ‘ls how

Paw Carsst yal han Ther Uia
I NICN

Vd Par vokcmcdion avnrcl bel, bat elnclinks ave each

OLDRen haven Clan awd mairtanecl 6 Rshicyl eee

ot Pract salicalh denied NecesSav¥ medic
itis ar rl \Vals be ee ARERR S Ui f inde
VW) Plaiew octal cute throudh asshatt+ mec locchey)

FES iINen VAS become. ava'lable rowel heel iainating
AIG AS Plait. Card Peeing Ne ad substantia | angl

UNnN2C essary f eA alee fain, ne, ae a~cl

ANE at vidual \De. acest @. lens WLC e385
Cole. hs curytt Ud Wee CR vigel eee a

Negi SCVES ard hve Causect Un AeceSSalY
Tuy CAS AND iv PeveCS! ble _ | wet clamade..

LARP ON xo! mation ane) lhe | oO al cOndants actect Gvrcler
Calot of Skee law, BY not Providing WeceSSalll Medica |

cya anc a ss int ion ite si os sbssectial

VISss u On a \v (

lemon 5 te AS th cleat (ep Qin fetch Bonaty

Was < SA last am wor \ cesttinue.-chs sufar net Uh
aa

C embers, Disease. Carol C OC) @WNEdUCa4eSS
CAO Pro ree cepa py rilecothe he eu iclerce—lMaSed sland -

ata of Caceclawelalect bi Mer ans, Daszas
iaty of Ameica & OSA acct. Va Ree iclen

ri Shen Ot ler cl: IiSeas eet! AAS ApLO. Wage TOsA/ [MD

Oe i lines oe i Coe ot Cale. Le Wren
CDc_/-LOSA n eghen ola Cale LIAS re ImMmecteat-

al ables Wa Gest Direetl Ackine Avstviral OMS olrua tess aP-

owed Hiese otaarvadtions Prov A A Pritts actions “te los”
Seecdert K\ 2:

Nel Suicl a lecti od tHe
ole. aphacr fod Ned exits bo 4k fall Bets
Lo 2ZOlla Uno: led)

we 2c\r aM CA fy ar
eR pe Cole i (2c or orf
TER wrt Cel fe Sealok NaS c htecleal tae = Sees ry

tlecale Hy ard dramatic. benetils ot treecling al Pel Soess ;

 
   
  

 

 

 

 

 

 

 

 

 

 

 

 

 

isih Alanine dle —_. Pg -30¢ (2

 

 

 
 

“7h snbrervah> deo sf seinseetin og nen spate Wo
. Cl\ude ! Imhectiate. Aenle awe th, it \ Man pach rN, fecluction,
Wn cake of Yo GlesDon col hver: aa im Pew.
COS arch CinthosS , Peduchen it\- dav Pa

4Pleen erksemend Kecluctoan in Tne ile ole cfs | incl 6
mpi toslabulinemic VESOuLHS , aw ~ (dS fockucNern irre te

liver Cancer, AFd0%. Vocuction iAtHev tok ext liver-Velatecd moct
ar 4 owned 2 Atemechics increase in Aux | dy of Ke. Ouse -
res Shou) Tele Ce tent he ley cle nleases Sh bends QASWCat—
eA iol cote. Underdte Cotter Pract. AG shenelercbefeure ,

Neelmen\ wu fates Is oxXPectet te heroft neat all

O\Wronically 41, feel Hapa “orrdlHi Gide. AKSLD ET SOA
{2Commeant * treet mer all Dtreccks bode chrenic. Hep C.

Whee Vietity ofa Persians Hhrosiss ot Cx (thosifs ob Should raver he
USzct Holer ming udshebhal a Petsan shou trecele cf
A\\Yrough Wag Shanclacd of Cace ts Veet all Ral Sans wo] chronic
Werc wl OM dass, Hist llUsectlelbs clafetmine ur PodtesBion
(leSind ) ot -(? OSS awd hoc Cat hos thee ivecchs Chowk
Ye DAK Aas Mie Motst allhohi Vas treat necrt moc la mente
to Heat abhas Cont S af comPlicecbors a farson mall ahs,
WV and add aAlVi Se, bAt ents ahseut carves veh abla ss arcdtuss
+o aJsoich, Vee: Ck Cate hoichacS Se Severed recthod Sty detec _
ot esi BA Marcament of a 8 bsstVe Pols aie hors
hired} SS. Afea_ C Kesy by | ( | Cates : tyes relax YLOING QA
Volant sa mPle atahoa clervect cactaleh bah | ofa ceMlain erz ae.
AMie blac, ad 5 Otele. O minatrans-Onrase CAST"), Comleting +
jo (A) ususl AMO Of AST ionber blood ofa healthy J Pat Sorn are
(2.) Vee neacbsel oF Platelets inte “ N fected Det sur cnr, in Wea
An WEE Deere iS extremal lai Gh 4. ns BL cl snactic_udi Hy
feos:

  

edick ng Sever 4Meroos& cect diel Se Sele
Miss Mart PecPlea. Who Wave. SMar Spee of ur r hosts,
For iMStaNoe. iy mote har Gah ‘ot Ca seSs porn Wea scare otat
| ast 2,O inclicales treba. PelSexrr Vac ate hows. Aud mofean
\AalCest Dec? lo_ woth cirthosts IJ: ‘Lot have. GaYN NOx Scale olet ot

Vo. Aw aeleitern ble te levels of AST ard ALT Pl hicsle
Shotdncbet op tectencd OF Nola alia | level chres « maar he.

Hr Cexrcdi Hon nas { ‘ mProuect a | LIEN G SelieS not Nol vce Yecet
OU Ae mac! PE tp naciwrete | sah haut teJvcle COR ee nes iS.

Rat oF \L.

 
 

O 0 cchesveoeeade ate loan 2G Filet aeoHe- Pag ree Caco not
TI@CZ med re he See Ci Dahan Mm

Conddtun ww fale Nancate acbryent sD lobes Noe crttlithe
Mon SEOs Wel elseas hood vod lise FE ice he

6 OM Chote vNe_ | SVE Seq aft eve Cee ole local AY ot Ness,
ve Oe ho \ess S Secwte Wks Ce YCe u mean dS SY Stem at
\ a antnveuntlall Pesos Wfersft ison 0! HV

Sac ated {Than is md tredic (sles at IS olelequ-
Wwrg Hele Sig ty rece Aas rf CO. a bog. bo Cou Plo
iO ho ngcr wedicg then Di ecient ok OE IN CI N&IES
Ve Cot lev Ble IJ. 1
Xe

Vc 0c et t Yredloasa. ace ‘Vou! COW Ne ot Cb ee Nec OAK, Nags (2
rrordical Tutt. at ONT Wass, AS ale al Octs involve ols Il

ees! akeng toVeatosr nd-ho Ares colt DAK cua »
Rowe be atherse-to- thee oe ~ A opi)
| A Ce, DARN, enrttot a Ae Pe0NL ah Ve_ Cenc

We AS Tomese acre Wlecthon ancl =F uWn-

AWeeded Curch Li FAD CLG Senos Nao 1} se coreg CY

Suh catmnecs etd reli be IRR Reece otic Fut
ry Cot C(q Rt deseo Na eons Prey aQ AMS ds oUiicaS,

AVY GE Uc ABave ts O64 Lantol Cinction Gantt be hol)

\. @r Lied deb On nich Yow alledeNet consttuter. Ids have been
Urolate A ln Hire Polite. H- 24|- lo ath ffasark ef.

(Al » Neame- wed. iclos ls N1O05 he ; ‘avie_oate. feSrs: ‘bLe= lamenting Hx bolicy.

f. Yovider Sanclouc| 2 orm Med: cold min. 3D. Par maabel 4. mar Aes

5 RProsicles Shes Tall G. unnown dels
(er Sec, (cal clea tiloe_ Wow Nou neve. been armed Lox He alleseclél wc,
Tsuller Rox SE Ban: nel 2, iNlateoorl|We live araenN, Wedd aches, 3 kin corel. her mascl

Licakness bigue e ehesss ahs brain e\\Muase. condidens alte_che ming

WN AWrorn cel C ial chon Bl Deks der Pol eY lv vel; 2 shy Prov icle. mead wn hical
Ateadk= ment Mreck efa corsisten’ a cutle vt t Prevei hn pel cal Ste. relatcls Asa teso tt

De fs AH, aif folicy lave. sa acl mc_ A dw, U/ leentnveh hat (i ay fleAN MAT
N2lZSSalY medical cate. D Da. fos pd et Vb dey CavUSe, ‘noche Ate nish
rhe. with eleath 4 ether vette halo Shemruhg md ates Yew Virdee tier,

 
2. Soagexthe Aeecerits Abie el hep are fenonile
ala

IR 8 MBe Wee
rotNecte of mma

Cal eechocdmedk toes bala O2OS should Rovicte lat heave nok.
irect eh nd Act- vita eae BX

Co) ave ous Peadvected Hos He cdma | tect iC) 26S above (a.

Ss? “Mes
i) 7 Neur fee th QoeSan Dy Zs iSNeS La plas hYoo
Veaod ead mernst > 2 le inl QE.
V 2OXxs Noe CnANGC thal av ee ote Give —
acr Monts Your feadest. LP, YOC™ | t
Mie VeQ>S 2S DDN eckn~ook SAS Weer Or, peli LON of SS)
wd te eT Las tote alo cf is “You PPRD Scela_ ‘ST loc), Yee.
alo rt Qvel lb ave ot bal
2A Nie ewslon Lime Maddy al A Dui nc FehubseLoni ) a A UYS Seon etter
hae tieg | s Sv ndwual on of nen eS 7

a ~HAe enPorse LEST Tere
of Whaat ohel Or Sentual eto? Wolf +

22.c) You have a lex.)
Nea ance hen occ ord WS —b Al. OM Mets test V\eec! dreatinort . ted
304 ty

Pedcosh ake clnrent ts fgets: 1 Giatnce focecks le
bed <. J. Keconewles orkuered mH us

" Ps of 3123/7 Your APRD Scesta_ L268 02%
Lids well (be! tu 7Or1 vt hick | IS Cr reiforect along Cm
aus crletta hk te.

Re a oof adalat yr fessillgs ble a th act ep py ee ale. sv hed
rool onc CA oe \

Ww ‘A tow Co% kd OG ‘itouy cbt ‘gS xi Sef trout meee Re

“ At eakonerk lysed andre A naS

wllact visit Heeler will be writen
wale 0 \nete. attewhePe OX Plein Kew ousl¥ Wo eaAhs treed n vor Canney
ae (Ovi

Vo We | wre bordel unr. diuotha_—h Hy Hae Nour APE Sa.V¥o.
‘S vat bad Wert Moe cla_ hein merhste ad. ”

AHA ino PeOorastind Neck mock ives throush tHe WeP2.G

finn Recech se
Wr Hee Meck cal Clinincettoatan O ae 2O0NE Dlarclacte
ADE Ven Seine 0 aes Shee de Bay

Rodi'ou ofthe nea Hh te-
whcated “loca ole net meek Mie coffert On hernaent Nocchwverst

lie eco mar och 3. Hoult MWRa_Sceta W alah ~ef
Mae feSo Hotes & 0.34 shel aloes Nat (eQ5es tS sed atthe finn.

VOCS Cececommnerndats Senet ave Corker ot DiSeaSe_
orien Ds \, dy fal Gouemmerk 69 anrc lene | i q OHaer
SUCK aS

pang oe AN Recent VS jp Oieniencken st have

eck pnrecs\& LOLA TOAD CT st
Pg. Gk\7

ve)

 

 
 

"VV SMe eae SAS Dds Nacel wreck Lx LoS ton. OC Berber cof te
Cakelle RAE ie HOA el PORES MRS ES Spel TSR TF et vd le
yt NWA scares aA cate Da Sco} ‘els cabaret wy oP IS

Dire dies mat wacinins Hate afrenk wl WA alroes fete ei
combroed +. be monitored. an alabout in thea Year of 201K 14.

Tela Mee fabnatieg DAK He abner ns on De \e ely Ky tC fraud
dat PCN Of cdoouck 2A4. OTally Sad a ‘bole Moor MM scste_ ale a [|
Voce “lou darct Qvoa\ mae Lochner ot Nous be teslecf fF monthytect

AAC \Wweet sleds. abo lide ctmerk Hl Hen ldeVecanmenrcle
ae SIL be monthotedt ”

Gl Vex el LurN ct Moc bel: eve “low a2 GQ Carcliclet Lobe dre ecbrrverct I: ‘Shee
In Qoekon 2. @) are. iaaiale boteO ae

Tana Chron Se Cate Penk, J Heyy DINGO, eer The larder Ses Cdleouct
Hie nad DAbad-fro atirect Jesste Wno less AN etre. rom becomes —Thos
Aca matically ee MY MIC o€ leveletics cu We S anel wer

“aCe Li acle bon WSIS qh Paind ther Presbol ens
sos Cark’ A Picton ier mer de wre vige ra “Oho, lneadaches, Sk: £
Pacdtiods  wroscle Lxealness di22UneSs ‘Atesss, a QANY: aly ale essen

Two. Cover Lt OiSs SC Crwrol ncn lke TOUS (Se aS e OS.
i04y Of Amettce OSS AN Arco fretican ocho Gs ere

AU oatliver DiseuSe Pars LDS) ohewelaccl Slap Le Ya OoPolet
Wnedetely eLdere Kitsh OMA Aros Ux Benes IGN Sf,

rouide B Pricgih shorn tables” and guidance. on selecting eet
She facdesst need | lo We weratucheute e+ al: alnctvet oust
Weak a\\ Qe eu wn ec betel bet CoN Toh (o. Co tsSe_¢ (garnzaher

PAededt Mae lard cher el 0 ECG ‘ pt Haat ot Met
CON QUINS # ie ately PEO Phe +Y bol ~
as alo VtN awl te. heal escen WI all Dee eee

Nev. Wo. bereits Ten thee (VY, (t OUR UiSOlOOSs (OSa.cl chine ce
mma cbs cleclease t Wn yer itera Vecloctan Wwe (2
at Cesresson of vee Chess wl) Ovenest in NecrmaS a laa\y
Nonsd iV edockion | To fotle\ LiPec error crcl alleen LYy\ aVGe.
mee feck ULKON In Sevee_sicle ofCeds includiag erresk

nemic_Ueseulis a 10%. Veduckon Wu inte of lve (Ca
Pe a 4OVo Poclucot on tne se esl vec — Ve. l4lel Metrhe Itsy
Aneto Arambe_ iwclease_iv Qual £Y of |:

foot \L
 

CoOM\inucdton of 2A)

Ni sree Here ee ed Ae ee ONES, a0 Me asset ~
ake us Crue. Una ea curfant Preseclag Starckucel of Cale_ Veet -
mer Ua DAY arogs Nis, oxPechoctto bereft Neal all Ahronvea \h ‘]

Peake Persons” arcdbe. COC. AASLD arcl ISDA facornneccl
Nookmert Dy a\\ DeFiewtes 1 My Claronic_ Wey whodch YN,

lax al Node retro | larger Alairsti ™~ Slodfreatmrent his
\Wwet tS sei’ 3 motes mer SHeReclly Thala how Your tree

vous Wer iS boi (rect us ce Vea ment | istect

crN BS

Worn ia, dt bel: hen) ae bine mec: sca\te Prat tche_

me odiWwet efor» § 6 AUITIN ,L368 ble md ver wer already

lnaing Scattedr Whe teu a: <peite heed
ee ee es ec (onl porting ET [levee

4 bast P| oraip ilecion C an (|
No Oren Shon i Fah “Oe eaten

(PV Weve DeQnrclants rhe uN ey ete stadt a hoedrent (Nect

iw ASD. 2a abwe? Neng et Ne he Heed ISYeS,
van “Yow (ate che Nrocct

sled
ee eS arly Dedecdaats hates Sel wed ot iS not heel

zeus inept MEN Claveks Visesthen A den therwutl exe fe be_
Ww ATE ( ‘tac - alae Sa
oT ol rgtorer Nico Nea Cconchition liver Shahi merck *

(@.)Deserbe het Chet treadnerst Oa AXrclants hve ProvicldRe

Moul Co

LirPorn ink. a Phe lec Qeon Pibauirin
4 WesteNo named Kelwel Primer as a clleectd aplly 6 be

ot We sides as aSoRmis over
ale ack Mmreark 7 YES Cf Qo * torn ino. a

KeAuall A TT named Bir merble : — shsbato ce £20 as odtns | n

Le [Raminckchy’s OPFea ol Talo “4 ne UL Genk
a Mec ea tla ete Jockacl Woe an Pla ve MWS uncer M ack Ca ati

tod Me Tne Pot Sar ogy On 1 Sel ko Ld! Ld.wS A (ach.
fg CANE
~,

 

 
      

  

b (iy tacegaen fe Bofnggecpiee hats

{

eat ay al its ct a
aliated Ui “lactis OF Yat ears at Vidhe

AGon ral 4 bel ol We Pel Sx \ TA Sabo. Hie Lda S ee Ade tebun o we

\olA he rer ashing Me Occ xv a wrt bor-treeA wre(r\ be
rr Ceovrdbhon LUOrsems A Wa P-sirt FX NO ich uN iShat ol: Se oe Bs
tout Nee. 21s ching Oe Maul MRT See You det axkly « treednent

\t Min. <aid | iol \ ira ‘ove Ger et bas wie | \y @ woloere. SOL: - "Sore. Gooct
ack pot hb Mout! be Ce

4 1) Lia a oO Leche (5) aN wok MiclreceldeCmer viclole dat Cans honed aida
aw clese Med in ZW ale. Whe P& San SS Oke Od) inthe beluly

OPE re WS wn cfabouk 6%: 1) -vornN \ acd be of

ean v0) wp have Nou heen ue mec (ly Michect Bowed Ss clleded octicts

yen CGS feel DADS eed nvent fee a  exPenence \le Pa SYuPhm
Socks CPS Old NA Mane Ww aloe al. aahess, have, ecclaclas ate...

C_.~ la Sve Mchew real Recrer iAWS eck Uicl ol A oNCRe ted Cok shes.

Ayla cA Qicte Ve esis KM lf Clair 65errst Rem iA | S
welvidesel Sa ler wets. A bel: ae “ <
Are latson in bate C6207 Stoke Iie onllater’s tole ccben ed me trechrvers
ANG andthe Wiss Cc canthnvenhs EWo d a pike huec cancord LTern

o lacey, heh. eco. felSon Car ac kn escloal Hee Las form oR cts by
SOW Neue VWwet ade teh | ioe will Vi ve ee loedle Mere.

Gy L. A (Qek Deming Wo has BOLE c let AICO Tal mal lA h\ S
rR cel Celessty, 1 PON isto. 4 eliet

WY arsuoec WL be Wiese me aS clr)

- 6D Desceibee inclech Wj See: QO. (Cd. A Dedede oud ee, wctove.|
(melon: e) Vide edt Mone concurs (is .
Ronin 4 belief Drexardoval Uncles calot of Slele bes Kec hee pists
ISPOCK Cte ave Atreecenert el mf ver colts DAA alr oas lod chose
% Cex Se f ovoni na i\Sleccl Crh \ wevarsble liver AamaSe aCcar fe -
Fee Ad DAE IAS me_Healrrert AX WY Seo medica! of HEN cher
disease VW Come liance ud Cut fone Se, lets / Cin yell 22
ProQesss O \ mack: cal Cale. i Sendavel bes | OREN pinPen
sf Vives Carn hess lwer cancer d BION oleccth > tracts BA raobWea fect cx

Lone conbnuesthait Con pee Wades actu. SY Lise c€ aS colneeds
Vac 3 alenved me. access CoS ans dSelUicoS iV Use ck ay SS t

mytey infecton.

 

0g Got (LE
 

 

4. @L dondeienond dots foe fee zone wladeleterh artes be! rst.

aoe 2Qo\l- YU ack Dhon into

(0 Pe otal ly A. ont Loece keomect Lu ghelove Seplaials alla Albers.

“7 Sule Q., chelominal bua vA ValileeN , obi Concl Hens, OEE ig ness, tds le, Sheess eth d
\oradnths a\\ toeee. cond.s ale ste emg rock Pion, meatal Keke SS; pa het ehispel fo
Orpdide mel medicel cate Tree event Hr ate. Consisheat ol curtent- A Wevai'l tnd m “ee

incl cals he a resolt Dol. hus hatred mo ot. Bi ret Mer ting NealeSsalS a
Cale has Caused me lnmechiate a d seebstach al PISleS £2:-+h cleat WM pet esd gatigeel
Shem Qo ww ChromeHeourn ont) oN 'rvto- A hel ‘ leet

(A) ‘ousue Me a Serclovel | in her hor intubated sAy
of (vy List all Qucte wing He basis of tout lain OU Surdoval' n her nchieloel Cee he sty.

Asve Suncoual in ind ‘adoal Ce.Pa dity a offy*e, | pasty Qraction te

eolet val leche lene) aS mf trecding Phisiiciar fbr EOP pla eal
Duilugeto treet mf Hou clisele ty clispa sp dgetrin eal ne Hed

Vee

eomPlrance 2lcurtentstak A bn 2a Pra canal medice
A 1) Us all cfs cmingthye beScS c# Your Cla lar ABealrt Shovel in bec

al CePes-4Y,
Coit one ) Pe Bye (ACS AAC dre. beSeborn ined belo)

5 Now Nanve Unknown dels try Year comb lait

fay fel each unnamed oleLenctant recente oeing * tUfon iro. 4 bol. ct

(1) lace of enllormers OBAInO-¢ helref TALI. sTHA TT. UHSe. ok.
OWN Name ot aertf) inf Chataclerisheas Gertler Phys ‘eal abeser: Chien \

der Racher ler (facie Mec ic dnd Pros ole To Telby Plus Plus “bo knowoaclel x

fe Unt Ute LYnaug

ed Qeally ol ese hoe hort inhrclol Uv tolatecl Your  constticnal
OY eS tlle \O6\Ceyu fon held belief ach of-thy Dolerct—
Dye oh d a mt Its ee 4 ial
ands ViolnbeS ny be evclicled’ zr barda ec Rech prada Ss delery
aclessty setuices ohn TLOCTD ble ot rt Asai ht7G). Oelerderts in
MWeit cecsion—b tert metre_IZ-1.k. che. ball perl NaFemern that (Shoe H.

medical featment Communk Sercletel ot CesteMoononndradhe. HM tetas ta
; Both HON ard Hay tails ate Leload-
[na Vile pe Broth. ala trans mitted’ hy PelSornal Cora

india duals . Howdy bails VLISES canbe & M2280} lehe.ca ot bi Jerst 4 han -
AMSSION of Hes Bet ONT Can prarcoufed in. eK ol Oak mehicah<7 WLI

Srecla.

tr cols ty /arls LN AMADN tat SAT erty. ato af.
madtcalctesibication of Pabunel oe, wit AS, LAWOIAS head
maenkQor HCY Ina ee ORR Bs alae the Hegefmect /f
Pood oS Rr HEUNAS whutmedrcul cathe ad! a ee tN

ving $0. 4lnco-Hee (2 wk Bherelarel kate eae actooked Incl Sp pass |
Ho SD ete rde ts _

y. tole 4.6) GYEN AND, A GN ard LC) AD udh ine thele Che Bheved

a\\ aes Chon an feascrablesim: ‘lees eS Same.

lo OF AL

 
 

fod felocele reQoireHuk ov inleclirs FORKS to tag bind of Cavs
ar heons ChsSecror cn wate boesimenthet: Kilearmecti hbeageaacset Papicittes fp Shey
had Delendents Police iS alin hat 4 perme HU Mein

to become AUN blows fiels ctcto ran. ot Melick Cond hers 1nclohind fn -
CL mea oC Ka Sp 03'S Spalecone bet OuiAd ant - M Yel Mes ecchne tt
T0.05 € Delenderdkk treat ee f HLS inle han BD a ea hye
teothr tty df does retin, C Cacrk Centos at Ae? toring +Mress2s
cunt 2st batoll Hocan Aik S Wp. CTS Gx Dalerclerts& ‘oenerat
as ot At A Mererheal ‘reat (WNer* HoS i'n Com bat 'Sery Ad VELA ,/

lacks recbiemrcal beS/S wl f vihad SC, enced weclieie Tet 1). V5 P

Neloedct& velorsal A-Heak Hey whechin ra Marit ls Ak tvebboss,
WN OL SCel Ting cor hosiSs of. ber of iver Cartel lacks Yabo bes S Thee.

a\letdticres const ule. Shrong bkkathons b6F lnminent val’ el of Soir
Plisrcel medical MIA. Jit efre. SRK ING. rial

Dolendects hs icy ard Dok ~barks HowSe Kes.

AGN) tulatsrin hich inet Urloe f Violette d Vert corditubicn lights.
5-24-16 “te feet fesect tate. Zell 2017 201K 2014 -

BA Sechvally clesecihe how You wetehataecdl bitte allegect const —
ional (9h violTbVens.

TT 2xbiance. lee c. Sym Cha such Chon Alochom nal bin perc bier, om
i deinen OL Se, heacacheS, muscleweakress fe.» , OESS anwe

ettasswn! Poavad 0008S th frogams fsetrces, VEAL A ssSomeeth
» Ist ACY inlecbun,
9 Lb Yow Soe uatnoen dolendads in thoit whuldoal doGetal cota stes.

fot Feach of. arsSwer rH olloend-
Ov) Us al\ Dicks ftmindtre hess fers clatn akinst bh Qnchint in his/her inhiids
QaGEs.TY x

(ruler iPass, Heaviche loll ae lel eel ont COXON al (e's LAE intr maken ard bol al
\ that Dirdvidoal n ha sth CQ paneer colee State bce
Nae. Car$ed ebidal-s be ex octal eb cll Cole Lectretbaton in Rogtams ted dered bec ees to Seti
n AWC racks wy ol tcchi lAwes -HoV-. De ernclocts neds actwal brocJleche—throush CO.
vn Nareebs V hel CoaWMU eaten wt flairh FS ALS Po. eS. retpal Toa tnals Molessional
meena Oulaliceirs , ard sene5 cf medic , offic newd medi AS Or He PC _uimosthet
(a Sedo Amole o che then Posie Strealn ols trou, le we WCW, Dok"'s Cro urtede.
CMe newd Saher And mole Kkecbe— Shurclacel £ Cale Nie Del. 5, Biot SaJerallY
we-cok trourded Nuc GORE (2-k: one PI Perla farlbssionel Houde ct ent
Owinwady Ned ‘col Gouna rst Yanctere ut-Ca Ceo meet dhe inckuichel

needs of anh acct te mY NG Nnle ction bb Reasons ante
Meck ca. [ Cafe.  iheve 10 Len fe (fs often dH. CAA "acct meel’cel role sston

Leofcoiros 4 COM unt Stemcatel luidbo lcef peck al fa—
Vie cies Teoh 64 peel hgt LEY Aiircte Foil ae i prc

NACIAS f; ue BbwsS jew tlle liver, cle eth Jepuenn feof
del’ (5) have int aabonall? deloted clenied oC irdet co Ge He fea

iat Ze

 
inant bu lhalding Hou Healn erst th) Ze mantle stsauPhas eb GOSS CUl-
b's of Hate eee sere DesuPent 26 frlledi2/30/79.2 LIGEIS of 18 PagelD 105

@ The cudrort fecoclls Ahocwrthet Yoo Weretts} AaInosecl fC inlA7 .
Yio You ae ¢ Of NO Yous &-Saot KS ne S&H. aC ovimade_olt

?
Norc ws ecebirst cPundnose fd wf Het

Hao You. adteeHrect Chrome Cate_medicel St Q? deste arfentrale A
Your MET Scams code abourlitld deleX argww YeS of nd

Ulenylorke.abehat fac alf Bot ifoL hau ets anScu uy Wek O Né
TErevuld havests set no —URRA ints 4 hol Ll
YW Yor 6Gtae Hr ak ete? cx ple Yor trthe choles hstebedrrt_
Mik ies uvalt not he ref err arti-Uifet wrecic cAen fe ailment
QDue-o YouoCHERE. Scored ? Answer YeS of No Oba ino tbhel x0

NIN Lada not (0 al ( Math abv 0 Alad N Qi0Wve shin uw
\ Zhtenc Cate nectcal Fefsonnel acl Crombre hensive teste

nlpedteg plead cate” Wrote cel fe fSernrat have alexa tS tolbane—

ot hh Cansat Wel
<q th canna tiel wedi el eS Ln bao.

4c te & DEN Ib Fhol £

Ror Meally Aesctibe lbetthee chtonic cate macho Persornrel hak
CE EI Oe OO BO

An Wot lh rornte_Ce. rest eee heelltat a Cars. Lf prof be feeale A
Lhe madicy abet beohCE scoleS 52a pr eserk
8. & Oost fe inte Chicri'c_ Camila cline ecently Pern dee od HS esting

Inseou eDot no LF vers arsoeCi& tes hist Bec. Re hele.

Deans matine— lathe bePinth of frrgost 2NG Ltr in. ¢ bel

Aha ui8A% LBW inte. bel
\\icwe HORS Scote iS loc) ‘doo. Ho AF taal LoL Sess treathmortetiewt

Woy loot hies will be cached ~fo merited erat Not boi'n4 ree
‘ As le Meteo Ch fe lecksthatbenaleces ¢ Sel
retthgH a ME eee. ke ge PAE has fared Ye le
ln a . C os if { \ we /p
” - fe Roth lest SR

\Wealing conglyckeal Ate 22096 andoharse rect hs Sinavgh Uni

ly
0, See : b [. et.
We Cc m4 how, ale oo 1 low APLTE_Scoms .

\2of (2

 

 
